Title: Elizabeth Smith Shaw to Abigail Adams, 6 November 1785
From: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw
To: Adams, Abigail


     
      Haverhill Novemr. 6th. 1785.
     
     Your Son, My Dear Sister has been a Member of our Family for these five Weeks, almost three of those I suppose he will tell You, Mr. Shaw and I were absent upon our southern Journey. He came a Friday in Peabody’s Coach, and we began our Rout the next Monday. His Uncle spent Saturday in giving him Directions about his Studies, and what he could wish him to pursue till his Return. Greek seemed to be the grand Object which ought to claim his greatest Attention, he was therefore desired to learn the Grammer. Upon our Return We found he had not been idle, but like a truly ambitious Youth, endeavoured to do more than was required. He was as steady to his Studies as a Philosopher. He was out but three or four times while we were gone, and then only by an Invitation to dine, at Judge Seargants, Master Whites, and Mr. Dodges. Indeed he searches out Knowledge as if it was his Meat, and Drink, and considered it as more precious than choice Gold. When I was at Braintree, I drank Tea with Mr. Wibird. You know he was always very inquisitive. In the course of Conversation Your Son became the Subject. I asked him if he did not think Mr. Adams exceedingly like his Father.—Yes—— walking across the Room, but at my Question, took his stand before me, his Head inclined on his left Shoulder, one Eye half shut, and his right Hand in his Breeches Pocket. I could not said he, when I saw him, for my life, help thinking of what Addison puts in the Mouth of Syphax. “Curse on the Stripling how he Apes his Sire.”
     
     There is not a Day passes but what I think of it, but not without wishing the imprecation transformed into a thousand—thousand Blessings.
     We had a very pleasant and agreeable visit to Bridgwater, Plimouth, Marshfield, and Hingham, for we found all our Friends well there. But alas! when I came to Weymouth, what bitter ingredients were thrown into my Cup of Pleasure. Our dear amiable Aunt Tufts was laid upon the Bed of Sickness, unable hardly to lift her languid Head—fixed, and piercing were those Eyes which used to beam Benevolence on all. Almost closed were those Lips, upon which forever dwelt the Law of Kindness. Cold, and deathful were those liberal Hands that scattered Blessings, and delighted in seeking out, and relieving the Wants of the Poor, and necessitous. Indeed my Sister the Scene was too—too distressing. I could not speak a word, my Heart felt as if it would have burst its bounds, and would no longer submit to its inclosure. But She is now no longer lingering, trembling, hoping, dying. This painful Scene has closed, and I trust Heaven has opened to her view. When I left her, I thought she could continue but a few Days. And Yesterdays Post has brought us intelligence of her Death. Her emancipation rather. Yes we may—we ought to drop a Tear over our Aunt—for she loved us next to her own Child, and we repayed it with equal tenderness and affection, for she was to us, but one remove from our excellent and much revered Mother. Sweet is the Memory of the just. May their Virtues live in us. May we catch the Mantle, and imbibe a double Portion of their Graces.
     The good Dr behaves like a true Christian. He neither despises the chastening, nor faints under the afflictive Dispensations of Providence. His most sincere and devoted Friend, and Lover is indeed put far away. But Love cemented by Religion ends not here.
     
      “Nor with the narrow bounds of Time,
      The beauteous Prospect ends,
      But lengthened thro’ the Vale of Death,
      To Paradise extends.”
     
     The Day I came out of Boston, Capt. Lyde arrived. Mr. Shaw went eagerly to the Post Office for Letters, but could find none, only for JQA. Mr. Gardner said he had a number in his Trunk, but could not get it on Shore. So we were obliged to Trudg home to Haverhill, without any particular Information of your Welfare. Your Sons both looked so happy to see us return, that I shall always love them the better for it. I knew I had insured a hearty welcome by the Letters I had brought.
     Curiosity if directed in a right Line, and fixed upon proper Objects may lead to great Acquisitions. But such a curiosity as some People are possessed of—Pray did you never discover that your Sons was almost unbounded.
     I never saw Mr. Tyler in the whole course of my Journey, which to me was a matter of Speculation. For I supposed we were upon good Terms. I know not of anything that should have made it otherways unless it was because I gave him in the gentlest manner the greatest Proof of my Friendship. Such neglects to such affection and to such a Person, was what I could not silently nor patiently see. It was too much for Sensibility to bear. —And now I have nothing to do but admire, at the Wisdom, the Fortitude and the Magnimity of that Lady, who would not suffer the voilence of Passion to blind her Judgment, and misguide her Reason, and I must place, certain Decissions among the misterious Revolutions of an all wise Providence.
     Your kind Letter accompanied with presents to the Children, came safe to hand the 29th. of October. Accept my dear Sister of mine, and their Thanks. Betsy Q. says she has told all the Misses in the School that Aunt Adams lives in London, and sent her a beauty Book and Gown. Billy and Betsy Quincy speak very plain, and read very well. Billy was up in the Morning before it was light, got a candle, and set down to read his Book which he had received the night before from his Aunt Adams.
     I brought home from Braintree a Suit of Cinnamon couloured Cloathe for Cousin Thomas which came from Holland, and last Week we devoted to turning the Coat, and fixing the little Gentleman up, and I assure you he looked quite smart to Day.
     Cousin Betsy Cranch is in Town, keeps at Mr. Whites, and learns Musick upon Miss Peggys Forte Piano. I wish we owned one, and then we should not lose the pleasure of her company. Story informs us of the Force, and power of Musick. Orpheous with his Lyre put inanmate nature in Motion, and brought Euridice even from the Realms below. But the power of Melody is now so lessoned, that should this lovely Maid strike the softest, sweetest Notes in nature, I fear they would not charm? bring you back to your native Land. Duty with you has a more powerful Charm.
     Adieu my ever dear Sister, and believe me to be with the tenderest Love, Your affectionate Sister
     
      Eliza. Shaw
     
     